Citation Nr: 1020794	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating in excess of 40 percent for psoriatic 
arthritis (of the hips) with liver steatosis. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1995 to March 1999.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the San Diego, 
California RO.     

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required. 

REMAND

The Veteran's bilateral hip psoriatic arthritis (with liver 
steatosis) is now rated under 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5009, which provides for rating the disability as 
rheumatoid arthritis (under Code 5002).  Under Code 5002 
rheumatoid arthritis is rated either as an active process, or 
based on chronic residuals, and the current 40 percent rating 
is based on residuals.  The instant claim for increase was 
received in April 2006, and the period for consideration is 
from April 2005 to the present.  

An examination scheduled in connection with this claim was 
conducted in December 2007.  [Notably, that examination was 
inadequate to evaluate the liver steatosis component of the 
disability at issue.]  In correspondence received in August 
2009 (and apparently associated with the record without 
review/action by the RO), the Veteran reported that in July 
2006 he was in a collision that "aggravated" his "hip 
condition".  He advised that he underwent a right total hip 
replacement (THR)(date unspecified, but apparently after a 
February 2008 consult), and subsequently received therapy, 
and continues to see a chiropractor.   

The Veteran's correspondence raises medical questions in the 
matter at hand that clearly require further development.  
Obviously, if he underwent a right THR during the appeal 
period (and the procedure and postoperative status are not 
clearly due to intervening postservice injury), then during 
the appeal period he had pathology warranting an increased 
rating (under 38 C.F.R. § 4.71a, Code 5054 for the right hip, 
with separate ratings for the left hip residual impairment 
and liver steatosis combined)(rating the disability based on 
residuals, as such rating would exceed the rating for active 
process).  If the right THR was clearly for pathology due to 
intercurrent injury, then such disability would be 
dissociated when rating the service connected psoriatric 
arthritis.  At any rate, it is clear that the current status 
of the disability at issue is not what it was when the claim 
was filed.  [Notably, when the Veteran was examined in 
December 2007, he reported injuries in a fall, but did not 
mention a July 2006 collision.]  

It is also obvious from the record that pertinent evidence in 
this matter (relating to the July 2006 collision, the THR, 
and subsequent therapy/treatment) is outstanding. 

The Veteran is advised that governing regulation provides 
that where evidence (including releases for private records) 
requested in connection with a claim for VA benefits is not 
received within a year of the request, the claim is to be 
considered abandoned.  38 C.F.R. § 3.158.  

Notably, in a claim for an increased rating, "staged" 
ratings may be warranted where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify the providers of any and all 
evaluation and/or treatment he has 
received for left and right hip 
disability, as well as liver steatosis, 
since April 2005, and to provide any 
releases necessary for VA to secure 
records of private treatment/evaluations, 
to specifically include the providers of 
the treatment he received in connection 
with his July 2006 collision for his total 
right hip replacement (and any related 
insurance or Workman's Compensation 
claims), and the records pertaining to his 
right THR replacement, (including all pre-
surgery consultation reports and any 
follow-up therapy/treatment reports).  The 
RO must secure for association with the 
claims file the complete clinical records 
from all sources identified.  If any 
provider does not respond to the RO's 
request for records, the Veteran should be 
so notified, and advised that ultimately 
it is his responsibility to ensure that 
the records are received.

2.  When the development sought above is 
completed, the RO should arrange for the 
Veteran to be examined by an appropriate 
physician (orthopedist/rheumatologist) to 
determine the nature, etiology, and 
current severity of his current bilateral 
hip disability.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the record and examination of 
the Veteran the examiner should first 
express an opinion as to whether the 
Veteran's right THR was required (at least 
in part) for his service-connected 
arthritis or whether it was required 
solely for disability due to intercurrent 
postservice injury.  The examiner must 
explain the rationale for the opinion 
(with citation to supporting factual 
evidence).  The examiner should also 
ascertain the nature and current severity 
of the manifestations and associated 
impairment of function due to the 
Veteran's psoriatic arthritis of the hips.  
[In connection with this evaluation the 
examiner should be provided the criteria 
under Codes 5002, 5054, and 5250-5254, and 
the findings reported must be sufficiently 
detailed to allow for rating under all 
applicable criteria.]  

3.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine the nature and 
severity of the symptoms/impairment 
associated with his service connected 
liver steatosis (secondary to service 
connected psoriatic arthritis).  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any tests or studies 
indicated should be completed.  The 
examiner must explain the rationale for 
all opinions offered.   

4.  When the development sought above is 
completed (or if a year has passed without 
the Veteran's response to the RO's request 
for the information/releases sought 
above), the RO should re-adjudicate this 
claim.  The RO should initially make a 
determination whether the Veteran's right 
THR is service-connected, and advise him 
of the determination (affording him 
opportunity to appeal, if adverse).  Then 
the RO should readjudicate the Veteran's 
claim for increase, considering (as 
applicable) the possibility of "staged" 
ratings, a rating under Code 5054 (if 
consistent with the determination 
regarding service connection for THR), 
whether a separate rating is warranted for 
liver steatosis (with explanation for the 
record if deemed not), and 38 C.F.R. 
§ 3.158(a), if appropriate.  If the claim 
for increase is not granted to the 
Veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
